

115 HR 5366 IH: Safeguarding America’s Skies Act of 2018
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5366IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mrs. Hartzler (for herself, Mr. Austin Scott of Georgia, and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Transportation and Infrastructure, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to provide for certain authorized actions regarding
			 interdiction of unmanned aircraft, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safeguarding America’s Skies Act of 2018. 2.Authorized actions regarding interdiction of unmanned aircraft (a)In GeneralChapter 1 of part I of title 18, United States Code, is amended by adding at the end of the following:
				
					28.Authorized actions regarding interdiction of unmanned aircraft
 (a)In generalNotwithstanding any other provision of this title, except as described in paragraph (1), the Secretary of Homeland Security and the Attorney General may, for their respective departments, authorize officers, employees, and contractors of the department assigned with duties that include safety, security, or protection of personnel, facilities, or assets of the department, to take such actions described in subsection (b) that are necessary to mitigate the threat (as defined by the Secretary of Homeland Security and the Attorney General, in consultation with the Secretary of Transportation) that an unauthorized UAV poses to the safety or security of a covered facility or asset. In taking such actions, the agency shall—
 (1)avoid any infringement of the privacy and civil rights of the people of the United States and the freedom of the press consistent with the First and Fourth Amendments, including with regard to the testing of any equipment and the interception or acquisition of communications;
 (2)limit the geographic reach and the duration of such actions to only those areas and timeframes that are reasonably necessary to address a reasonable threat; and
 (3)use reasonable care not to interfere with non-targeted manned or unmanned aircraft, communications, equipment, facilities, or services.
							(b)Actions authorized
 (1)Actions describedThe actions described in this subsection are as follows: (A)Detect, identify, monitor, and track, without prior consent, a UAV, including by means of interception of or other access to wire, oral, electronic, or radio communications or signals transmitted to or by the UAV, to evaluate whether the UAV poses a reasonable threat to the safety or security of a covered facility or asset.
 (B)Warn the operator of the UAV, including by passive or active, and direct or indirect physical, electronic, radio, and electromagnetic means.
 (C)Redirect, alter control, disable, disrupt, seize, or confiscate, without prior consent, a UAV that poses a reasonable threat as determined under subsection (a), including by intercepting, substituting, or disrupting wire, oral, electronic, or radio communications or signals transmitted to or by UAV.
 (D)Use reasonable force to disable, disrupt, damage, or destroy a small unmanned aircraft, unmanned aircraft system, unmanned aircraft, or unmanned aircraft’s attached system, payload, or cargo that poses a reasonable threat to the safety or security of a covered facility or asset.
 (E)Conduct research, testing, training on, or evaluation of any equipment, including any electronic equipment, to determine its capability and utility to enable.
 (2)Regulations and guidanceThe Secretary of Homeland Security and the Attorney General, in coordination with the Secretary of Transportation, may make rules and shall issue guidance in their respective areas to carry out this section.
 (3)Avoidance of duplicationThe Secretary of Homeland Security, the Attorney General, and the Secretary of Transportation shall coordinate and avoid duplication in the development of guidance under this paragraph or otherwise implementing this section.
 (4)Minimization of harmful interferenceThe Secretary of Homeland Security, the Attorney General, and the Secretary of Transportation shall also coordinate with the Federal Communications Commission and the National Telecommunications and Information Administration to ensure that all actions taken and guidance and rules made under this subsection minimize harmful interference to licensed and unlicensed communications, devices, and services authorized by the Federal Communications Commission.
 (5)Final rule regarding remote identification and tracking of UAVsNot later than one year after the effective date of this section the Secretary of Transportation shall issue a final rule requiring remote identification and tracking of UAVs, including UAVs for recreational use, to ensure that cooperative aircraft are identified.
 (c)ForfeitureAny UAV described in subsection (a) that is seized by the Federal agency is subject to forfeiture to the United States.
 (d)Exemption from disclosureInformation pertaining to the technology, procedures, and protocols used to carry out this section, including any regulations or guidance issued to carry out this section, shall be exempt from disclosure under section 552(b)(3) of title 5 and exempt from disclosure under State and local law requiring the disclosure of information.
 (e)Privacy protectionAll actions taken and guidance and rules made under subsection (b)(2) shall ensure that— (1)the interception or acquisition of or access to communications to or from UAV under this section is conducted in a manner consistent with the Fourth Amendment to the Constitution and applicable provisions of Federal law;
 (2)communications are intercepted, acquired, or accessed only to the extent necessary to mitigate the reasonable threat that an unmanned aircraft system or unmanned aircraft poses to the safety or security of a covered facility or asset;
 (3)records of such communications are maintained only for as long as necessary and in no event for more than 180 days unless the Secretary of Homeland Security or the Attorney General reasonably determine that maintenance of such records—
 (A)is necessary to support one or more safety or security functions of the Department of Homeland Security or the Department of Justice, respectively; or
 (B)is required for a longer period to support a law enforcement agency or by any other applicable law or regulation; and
 (4)such communications are not disclosed outside the Department of Homeland Security or the Department of Justice unless the disclosure, subject to paragraph (a)(1) above—
 (A)would fulfill a safety or security function of the Department of Homeland Security or the Department of Justice;
 (B)would support the Department of Defense, a civilian law enforcement agency, or the enforcement activities of a regulatory agency of the Federal Government in connection with a criminal or civil investigation of, or any regulatory action with regard to, an action described in subsection (b)(1); or
 (C)is otherwise required by law or regulation. (f)Scope of authorityNothing in this section shall be construed to provide the Secretary of Homeland Security or the Attorney General additional authorities beyond those described in (b)(1) without authorization by law.
 (g)Report to CongressThe Attorney General and Secretary of Homeland Security, shall each submit to Congress, not later than one year after enactment, and each year thereafter, a report that shall include, at minimum—
 (1)a description of actions taken, guidance provided, and rules made pursuant to this section, including a summary of public comments submitted in relation to such guidance or rules;
 (2)a description of each Department’s efforts to address privacy, civil rights, and civil liberties issues implicated by the actions permitted by this section and other Federal and State government policies affecting UAVs;
 (3)the number of UAVs that have been subject to each of the actions taken under subsection (b)(2), broken out by action;
 (4)actions taken by each Department to inform the public of covered facilities and assets authorized by this section;
 (5)implementation costs; or (6)a description of any revisions to this section that may be desirable.
 (h)DefinitionsIn this section: (1)The term cooperative aircraft means aircraft that have an electronic means of identification aboard in operation.
 (2)The term covered facility or asset means any facility or asset that— (A)is identified by the Secretary of Homeland Security or the Attorney General;
 (B)is located in the United States (including the territories and possessions of the United States): and
 (C)relates to— (i)the buildings and grounds leased, owned, or operated by or for the Federal Government, including Federal Facility protection operations;
 (ii)authorized protective operations, including but not limited to the protection of Federal jurists, court officers, witnesses, and other persons;
 (iii)penal, detention, correctional, and judicial operations; (iv)National Security Special Events, Special Event Assessment Ratings Events, or other mass gatherings or events that are reasonably assessed by the Department of Justice to be a potential target for terrorism or other criminal activity;
 (v)active Federal law enforcement investigations; (vi)operations that counter terrorism, narcotics, and transnational criminal organizations;
 (vii)securing authorized vessels, whether moored or underway; (viii)protection operations pursuant to section 3056;
 (ix)critical infrastructure; (x)Emergency Response Operations;
 (xi)National Disaster Areas if it is determined by the Secretary of Homeland Security that unauthorized access to the airspace would restrict recovery efforts;
 (xii)Natural or Hazardous Disaster Areas if it is determined by the Secretary of Homeland Security that unauthorized access to the airspace would restrict recovery efforts; and
 (xiii)other areas identified by the President. (3)The term UAV means a small unmanned aircraft, unmanned aircraft system, unmanned aircraft, or unmanned aircraft’s attached system, payload, or cargo.
 (4)The terms unmanned aircraft, small unmanned aircraft, and unmanned aircraft system have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
 (5)The terms intercept and wire, oral, electronic, or radio communications have the meaning given those terms in section 2510. (6)The term critical infrastructure has the meaning given that term in section 2339D except that the Attorney General may, in his or her determination, amend the definition for purposes of this section in the issuance of any guidance or rules made under subsection (b)(2)..
 (b)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following:   28. Authorized actions regarding interdiction of unmanned aircraft.. (c)Conforming amendmentsTitle 18, United States Code, is amended—
 (1)in section 32, by adding at the end the following:  (d)Nothing in this section shall apply to any action lawfully taken under section 28.;
 (2)in section 1030, by adding at the end the following:  (k)Nothing in this section shall apply to any action lawfully taken under section 28.;
 (3)in section 1362 by adding at the end the following:  Nothing in this section shall apply to any action lawfully taken under section 28.; (4)in section 1367, by adding at the end the following:
					
 (c)Nothing in this section shall apply to any action lawfully taken under section 28.; (5)in chapter 119—
 (A)by adding at the end the following:  2523.Exception for interdiction of unmanned aircraftNothing in this chapter shall apply in the case of any action lawfully taken under section 28.; and
 (B)in the table of sections for such chapter, by adding at the end the following:   2523. Exception for interdiction of unmanned aircraft.; and(6)in chapter 206—
 (A)by adding at the end the following:  3128.Exception for interdiction of unmanned aircraftNothing in this chapter shall apply in the case of any action lawfully taken under section 28.; and
 (B)in the table of sections for such chapter, by adding at the end the following:   3128. Exception for interdiction of unmanned aircraft.. 